979 So. 2d 395 (2008)
Gregory GREEN, Appellant,
v.
STATE of Florida, Appellee.
No. 2D08-444.
District Court of Appeal of Florida, Second District.
April 18, 2008.
ALTENBERND, Judge.
Gregory Green appeals the denial of his postconviction motion seeking additional jail credit. We reverse and remand for further proceedings, which should be conducted on an expedited basis.
Mr. Green claims that he was in jail at all times from June 28, 2007, until August 17, 2007, pending disposition of two felony drug offenses and two misdemeanors. The circuit court believes that Mr. Green was arrested on June 28, 2007, and released on bond on June 29, 2007. The circuit court also believes that he was arrested again on July 17, 2007, and remained in jail until the charges were resolved on August 17, 2007. Thus, this matter involves a disagreement as to Mr. Green's status between June 29 and July 17, 2007.
Mr. Green's sworn motion claims that he was not actually released on bond by the Polk County Sheriff because the United States Marshal placed a detainer on him, claiming a violation of a term of probation that he was serving on a federal offense. The documents attached to the trial court's order denying Mr. Green's motion do not refute his sworn claim. The documents do *396 reflect that appearance bonds were written on June 29 and filed with the clerk of the circuit court. However, the recommitment form prepared and dated July 17, 2007, indicates that Mr. Green could not bond out because of two holds for other charges. The documents indicate that the premiums for the bonds written on June 29, 2007, were returned to Mr. Green because he had never been released. The records from the Polk County Jail seem to support Mr. Green's claim.
Accordingly, we reverse and remand for further proceedings. Because Mr. Green is currently scheduled to be released from prison on June 30, 2008, the circuit court shall reconsider Mr. Green's motion on an expedited basis.
Reversed and remanded.
SILBERMAN and LaROSE, JJ., Concur.